Citation Nr: 1622497	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1953 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in October 2014, which granted a joint motion for remand (JMR) vacating a March 2014 Board decision and remanding the issue on appeal for additional development.  The direct and presumptive service connection aspects of the March 2014 decision were deemed to have been abandoned on appeal.  The Board remanded the issue for further development in December 2014.

The issue initially arose from a March 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's low back disability was caused or aggravated by his service-connected pes planus disability.



CONCLUSION OF LAW

The criteria for service connection for low back disability on a secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See October 2007 and June 2015 VCAA correspondence and August 2009 Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The available service treatment records are found to be substantially complete.  There is no evidence of any additional existing pertinent records.  

As noted in the Introduction section above, the issue on appeal was remanded for additional development in December 2014.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Although a May 2015 VA medical opinion did not specifically address the December 2014 remand directive that the examiner discuss the clinical significance of a "medical article" submitted by the Veteran in August 2009, the Board finds that the August 2009 internet article is not competent medical evidence and that the development requested on remand has otherwise been substantially completed.  The examiner noted that the electronic record was reviewed, but did not discuss the August 2009 article.  

It is significant to note, however, that the October 2014 JMR instructed "the Board to fully discuss the probative value of the internet article" provided by the Veteran, but did not find that the article itself was considered to be competent medical evidence nor specifically that it must be addressed by medical opinion.  The JMR cited Wallin v. West, 11 Vet.App. 509, 514 (1998), a case explaining that treatise evidence used to establish linkage must do more than provide speculative generic statements about a disability, but only requested that the Board discuss the probative value of the article.  Upon current review the Board now finds that the August 2009 article has no probative value as to the present appeal and that it is not shown to have been written by a medical expert nor to have specifically referenced any authoritative medical or scientific sources.  VA regulations define competent medical evidence as including statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a) (2015).  

As the internet article does not specifically pertain to the Veteran and is neither a medical treatise nor competent medical evidence for VA adjudication purposes, the failure of the May 2015 VA examiner to discuss it was not error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  

The Veteran contends that he has a low back disability that was either incurred or aggravated as a result of his service-connected bilateral pes planus disability.  He provided lay statements in support of his claim including a September 2007 statement from his pastor, M.L.V., noting the Veteran had demonstrated back and leg pain since 1964.  In an October 2007 statement another pastor, R.A.M., stated he had known the Veteran since 1964 and that he had complained over the years about his back and leg pain.  In testimony provided in August 2009 it was asserted that an internet article supported the nexus opinion of his private chiropractor.  

Service treatment records show the Veteran was provided a diagnosis of minimal pes planus in February 1956 and that he was provided orthotic inserts in August 1956.  Records also show he underwent a closed reduction for a right third metatarsal fracture.  VA examination in May 1986 noted the Veteran's carriage, posture, and gait were normal.  His pes planus was found to be mild to minimal.  Service connection for bilateral pes planus was established in a June 1986 rating decision.  

VA treatment records include a September 1999 note referencing the Veteran's complaints of low back pain.  A March 2000 report noted X-ray studies revealed mild curvature of the spine and degenerative changes.  A diagnosis of degenerative disc disease was provided in April 2004.  A May 2005 report noted he complained of back pain, but that there was no evidence of a gait abnormality.  A June 2005 report noted he was using a lift for the left heel without trouble and that his back pain had continued at baseline.  

VA examination in August 2006 noted the Veteran walked with a normal gait with shoes and inserts and that without inserts he had a mildly antalgic gait.  There was no evidence of abnormal weightbearing.  X-ray studies revealed the arches were mildly flattened and post-surgical changes from bunion surgery that was unrelated to pes planus.  The diagnosis was mild pes planus managed quite well with inserts.  

A September 2007 private opinion from the Veteran's chiropractor, Dr. D.L.C., stated that his pes planus "contributed greatly" to his low back disability.  Dr. D.L.C. reported that he had been treating the Veteran intermittently for over seven years.  He also noted that he knew the Veteran had been wearing arch supports for his feet on and off for the seven year period of treatment, that radiographic studies revealed his spinal arthritis was long standing and progressive, that he believed the Veteran's pes planus was one of the underlying reasons for his back problems, and that such problems with flat feet can be caused by stresses and pressures brought to bear on the feet.  

VA examination in March 2008 included diagnoses of severe lumbar spondylosis with degenerative disk disease and scoliosis and planovalgus flat feet post bilateral bunion surgery.  The examiner noted that the Veteran's history, examination, and X-rays demonstrated that he had a severe progressive degenerative spondylotic condition involving the back lower lumbar area.  It was noted that there was no medical justification or reason that could be provided which would tie this problem to his feet.  Upon presentation examination and by history the low back disorder was found to be a progressive degenerative condition related to normal aging and not to any trauma nor to a foot disorder. 

VA examination in July 2010 noted the Veteran reported that he had worked at a fish farm and 20 years at a rice dryer.  The examiner noted he did not use any braces or supports and had no external support for walking.  It was noted that a 2006 Magnetic Resonance Imaging Scan (MRI) revealed advanced multilevel lumbar degenerative disc disease and facet disease.  The examiner opined that the Veteran's pes planus had not served as an aggravating factor for his back disability and that his feet had not caused permanent worsening of the underlying condition as contrasted to temporary or intermittent flare-ups which would return to baseline level.  The low back disability was found to not have been caused or permanently aggravated by his pes planus.  The examiner noted that he disagreed with the opinion of the Veteran's private chiropractor.  

A May 2015 VA medical opinion, in essence, found that the Veteran's low back disability was less likely proximately due to, or permanently aggravated by, his service-connected bilateral pes planus disability.  It was noted that the Veteran's back disability was manifested by pain that was much too diffuse to be secondary to his service-connected flat feet and that there was no mechanism or degree of flat feet necessary to transmit or cause degenerative disc disease and scoliosis.

Based upon the available record, the Board finds that the preponderance of the evidence fails to establish that the Veteran's low back disability developed as a result of his service-connected pes planus disability.  The September 2007 private medical opinion found the Veteran's pes planus "contributed greatly" to his low back disability.  Little rationale for the opinion was provided.  The examiner said that pes planus was one of the underlying causes, and that stress from pes planus can cause back problems. By contrast, the negative March 2008, July 2010, and May 2015 VA opinions are found to be more persuasive and based upon adequate rationale.  

The evidence shows the Veteran had a long history of low back pain, but that he is also shown to have had a long history of having engaged in physically demanding occupations with only a mild antalgic gait demonstrated without the use of orthotic inserts in August 2006.  In fact, the August 2006 examiner noted the Veteran's mild pes planus was managed quite well with inserts.  An earlier May 2005 examiner found no evidence of a gait abnormality.  

As the September 2007 private medical opinion did not provide sufficient rationale addressing the basis for the etiology opinion and in light of the mild degree of pes planus shown in this case, the Board finds the opinion to warrant a lesser degree of  probative weight than the other evidence of record.  In contrast, however, the May 2015 VA examiner specifically found that the Veteran's back disability was manifested by pain that was much too diffuse to be secondary to his service-connected flat feet and further found that there was no evidence of a mechanism or the degree of flat feet necessary to transmit or cause degenerative disc disease and scoliosis.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence).  

In August 2009 the Veteran provided a copy of an internet article titled "Back Pain? Check Your Feet!" which, in essence, discussed a connection between foot deformities and back pain.  As noted above, the Board finds this article to be of no probative value in the present appeal.  The article does not identify any authoritative writings, such as medical and scientific articles and research reports or analyses, and is not specific to the Veteran nor to the specific circumstances of his claim.  Consideration has also been given to the Veteran's personal assertion that that his low back disability was caused or aggravated by his bilateral pes planus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Secondary orthopedic causation is not a matter readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for low back disability secondary to service-connected pes planus is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for a low back disability secondary to service-connected pes planus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


